Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 68 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 04/22/2022.
a. Claims 1-7, 9-15, 17-22, and 25-29 are pending in this application.
b. Claims 1, 9, 17, and 25 has been amended.
c. Claims 8, 16, 23-24 and 30-68 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 102/103
4.	Applicant's arguments, see page 10-15 of REMARKS, filed on 04/22/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1, 9, 17 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 9, 11-12, 17, 19-20, 25, and 27-28   are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (US 2018/0241802 A1) hereinafter Bernat in view of Hammer et al. (US 2013/0166703 A1) hereinafter Hammer further in view of Boutin et al. (US 2016/0098292 A1) hereinafter Boutin.

Regarding claim 1, Bernat teaches an apparatus to manage telemetry data in an edge environment (fig. 1(110)), the apparatus comprising: 
	the wish list including tasks to execute (fig. 6(618) and [45]: the network switch 110 may receive the request from the client device 130, as indicated in block 618 (i.e. receive wish list or request from client)); 
	commitment determination circuitry to, determine whether the commitment is viable to execute at least one of the tasks in the wish list (fig. 7 and [49]: network switch 110 selects one or more of the server nodes 120 to perform the workload from the request received. The network switch 110 selects the one or more server nodes 120 as a function of the telemetry data 404 and the channel utilization data 406, as indicated in block 654.), wherein the commitment is viable when the component in the edge environment is available and includes processing resources for executing the at least one of the tasks associated with the commitment  ([45-46]: The network switch 110 may receive telemetry data 404 pertaining to one or more physical resources, as indicated in block 630.  In receiving the telemetry data 404 associated with one or more physical resources, the network switch 110 may receive CPU load data indicative of the present utilization of the CPU 302 of the server node 120. The network switch 110 may receive accelerator load data which may be embodied as any data indicative of the present utilization of the accelerators 314 available in the server node 120. The network switch 110 may receive memory load data which may be embodied as any data indicative of the present utilization of the memory 304 available in the server node 120 (i.e. switch 110 determines if server 120 is capable to fulfill the request based on resources available such as CPU capacity, memory, accelerator load, etc.)), the commitment to be processed to identify the telemetry data ([49]: The network switch 110 selects the one or more server nodes 120 as a function of the telemetry data 404 and the channel utilization data 406, as indicated in block 654.  Further, as indicated in block 656, the network switch 110 selects the one or more server nodes 120 based additionally on the resource sensitivity indicated in the request (i.e. determining if a server is capable to execute the workload based on identified telemetry data)), the commitment including a time period for the at least one of the tasks to be executed with the telemetry data ([45]: as indicated in block 624, in receiving the request, the network switch 110 may receive an indication of a target quality of service to be satisfied during the execution of the workload, such as a target amount of time in which to complete the workload, an instruction to assign the workload to a server node 120 having a resource utilization for one or more specified types of resources that satisfies a specified threshold (e.g., an instruction to assign the workload to a server node 120 having a CPU utilization that is below 50%), and/or other measures of the target quality of service to be provided (i.e. commitment having target amount of time to execute the workload)); and 
	communication interface circuitry to establish a communication channel to facilitate transmission of the telemetry data from the first edge platform to a second edge platform (fig. 6(628) and [46]: block 626 in which the network switch 110 receives the telemetry data 404 from the server nodes 120.  In doing so, the network switch 110 may receive the telemetry data 404 through a virtual channel established with each of the server nodes 120, as indicated in block 628 (i.e. communication channel between switch 110 and server 120 allows exchange of telemetry data)). 
Bernat however does not teach publisher included in a first edge platform to publish a wish list obtained from a consumer; in response to a commitment approved by or assigned from a component in the edge environment to execute at least one of the tasks in the wish list, determine whether the commitment is viable to execute.
	Hammer teaches publisher included in a first edge platform to publish a wish list obtained from a consumer (fig. 8(802) and [251-252]: a user initiates a workflow by sending a WORKFLOW message. This message may contain a detailed specification of the workflow tasks and parameters. Each proxy looks up the source of the Workflow-Name and forwards it to another proxy until it gets to the proxy that will serve as the workflow anchor (i.e. proxy publish request message obtained from the user))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat to incorporate the teachings of Hammer and publisher publish a wish list obtained from a consumer. One of ordinary skilled in the art would have been motivated to combine the teachings in order for network based service provision (Hammer, [22]).
Bernat in view of Hammer however does not  explicitly teach in response to a commitment approved by or assigned from a component in the edge environment to execute at least one of the tasks in the wish list, determine whether the commitment is viable to execute.
Boutin teaches in response to a commitment approved by or assigned from a component in the edge environment to execute at least one of the tasks in the wish list, determine whether the commitment is viable to execute ([78-80]: For each task in a batch, the job scheduler finds the server with the earliest estimated completion time as a proposal for that task. A server accepts a proposal from a task if that is only proposal assigned. A conflict arises when more than one task proposes to the same server. In this case, the server picks the task whose completion time saving is the greatest if it is assigned to the server (i.e. task in batch is a wish list, server determines if the task can be completed in least time for the tasks assigned by the job scheduler)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer to incorporate the teachings of Boutin and determine whether the commitment is viable to execute in response to a commitment approved by or assigned from a component in the edge environment to execute at least one of the tasks in the wish list. One of ordinary skilled in the art would have been motivated to combine the teachings in order for optimum efficacy and quality (Boutin, [80]).

 	Regarding claim 3, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1. 
	Hammer further teaches wherein the publisher circuitry is to publish acceptance of the commitment in response to the commitment determination circuitry determining the commitment is viable (fig. 8 (826, 828) and [263-265] service node 2 sends a 200 OK response at step 822. service node 1 sends a 200 OK response at step 824 after completing the processing associated with the CREATE message sent at step 816. The proxy commits the service by sending COMMIT messages to service nodes 1 and 2. (i.e. proxy publish acceptance of commitment after determining service nodes can perform the task)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer and Boutin to further incorporate the teachings of Hammer and the publisher publishing acceptance of the commitment in response to the commitment determiner determining the commitment is viable. One of ordinary skilled in the art would have been motivated to combine the teachings in order for network based service provision (Hammer, [22]).
 
Regarding claim 4, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1.  
further including at least one of: extractor circuitry to process the commitment when the at least one of the tasks is to extract the telemetry data; 
	Bernat further teaches collector circuitry to process the commitment when the at least one of the tasks is to collect the telemetry data ([46]: block 626 in which the network switch 110 receives the telemetry data 404 from the server nodes 120. The network switch 110 may receive telemetry data 404 pertaining to one or more physical resources, as indicated in block 630.); or 
indexer circuitry to process the commitment when the at least one of the tasks is to index the telemetry data.  

Regarding Claims 9, 11-12; 17, 19-20; and 25, 27-28 they do not teach or further define over claims 1 and 3-4 respectively. Therefore, claims 9, 11-12; 17, 19-20; and 25, 27-28 are rejected for the same reason as set forth above in claims 1 and 3-4 respectively.

Claim 2, 10, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Hammer and Boutin further in view of Furuichi (US 2018/0132110 A1).

Regarding claim 2, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1. 
Bernat in view of Hammer and Boutin however does not teach wherein the communication interface circuitry is to establish the communication channel by: configuring a first bandwidth portion from a first communication connection between the first edge platform and a server; configuring a second bandwidth portion from a second communication connection between the first edge platform and the second edge platform; and combining the first bandwidth portion and the second bandwidth portion. 
 Furuichi teaches configuring a first bandwidth portion from a first communication connection between the first edge platform and a server (fig. 1(10) and [27]: The wireless resource allocation device 10 illustrated in FIG. 1 is a device which predicts a communication rate on the base of information which is included by the communication data transmitted and received between the wireless terminal device 2 and the server device 4, and allocates wireless resources (bandwidth), which are used for communication of the base station 1 with the wireless terminal device 2 (i.e. configure bandwidth for connection between base station 1 and server 4));
configuring a second bandwidth portion from a second communication connection between the first edge platform and the second edge platform (fig. 1(10) and [27]: The wireless resource allocation device 10 illustrated in FIG. 1, allocates wireless resources (bandwidth), which are used for communication of the base station 1 with the wireless terminal device 2 (i.e. configure bandwidth for connection between base station 2 and terminal device 2)); and 
combining the first bandwidth portion and the second bandwidth portion (fig. 1(10) and [27]: The wireless resource allocation device 10 illustrated in FIG. 1 is a device which predicts a communication rate on the base of information which is included by the communication data transmitted and received between the wireless terminal device 2 and the server device 4, and allocates wireless resources (bandwidth), which are used for communication of the base station 1 with the wireless terminal device 2 (i.e. combining bandwidth for connection of base station with server and bandwidth for connection of device 2 and base station)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer and Boutin to incorporate the teachings of Furuichi and configure first bandwidth for first communication connection between edge platform and server, configure bandwidth for communication connection between first and second edge platform between and combining first bandwidth and the second bandwidth. One of ordinary skilled in the art would have been motivated to combine the teachings in order for wireless resource allocation (Furuichi, [27]).

Regarding Claims 10, 18 and 26 they do not teach or further define over claim 2. Therefore, claims 10, 18 and 26 are rejected for the same reason as set forth above in claim 2.

Claim 5, 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Hammer and Boutin further in view of Fischer (US 2010/0008290 A1).

Regarding claim 5, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1. 
Bernat in view of Hammer and Boutin however does not teach further including service management circuitry to process the commitment for the time period.
	Fischer teaches further including service management circuitry to process the commitment for the time period (claim 1 and [24, 52]: the content gateway is configured to predictively receive and forward content based on whether a content request from the mobile device is likely within a predetermined time period (i.e. gateway processes the request for time period, here gateway retrieving and forwarding the content is process commitment)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer and Boutin to incorporate the teachings of Fischer and service manager to process the commitment for a time period. One of ordinary skilled in the art would have been motivated to combine the teachings in order to improve performance (Fischer, [09]).

Regarding Claims 13, 21 and 29 they do not teach or further define over claim 5. Therefore, claims 13, 21 and 29 are rejected for the same reason as set forth above in claim 5.

Claim 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Hammer and Boutin further in view of Farrell et al. (US 2019/0391798 A1) hereinafter Farrell.

Regarding claim 6, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1. 
Bernat in view of Hammer and Boutin however does not teach further including service management circuitry to cause storage of the telemetry data in a database, the database distributed among the first edge platform and the second edge platform.
	Farrell teaches service management circuitry to cause storage of the telemetry data in a database ([27]: the telemetry agent 210 may be configured to store collected telemetry data in one or more local data repositories (databases)), the database distributed among the first edge platform and the second edge platform ([27]: the telemetry agent 210 may be configured to store collected telemetry data in one or more local data repositories (databases), and the deployment insights service system 120 may be configured to access these repositories and retrieve needed data (i.e. database distributed to be accessed by system 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer and Boutin to incorporate the teachings of Farrell and service manager storing the telemetry data in a database and the database is distributed among the first edge platform and the second edge platform. One of ordinary skilled in the art would have been motivated to combine the teachings in order to access repositories and retrieve needed data (Farrell, [27]).

Regarding Claims 14 and 22 they do not teach or further define over claim 6. Therefore, claims 14 and 22 are rejected for the same reason as set forth above in claim 6.

Claim 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Hammer and Boutin further in view of Hohlfeld et al. (US 2013/0326596 A1) hereinafter Hohlfeld.

Regarding claim 7, Bernat in view of Hammer and Boutin teaches the apparatus of claim 1. 
Bernat in view of Hammer and Boutin however does not teach further including credential management circuitry to provide credentialed access to the second edge platform to access the telemetry data.
Hohlfeld teaches credential management circuitry to provide credentialed access to the second edge platform to access the telemetry data ([47-48]: Device resources 103 may not be accessible to an owner of accessee device 102, but only to authorized personnel. Examples of such limited access device resources 103 may include device configuration settings, telemetry data, etc. There may be a need, however, to allow authorized personnel to access one or more device resources 103. AE 106 may store the relationship between each access privilege 105 and the corresponding one or more of the plurality of device resources 103 in an access control database 128 (i.e. AE providing credential access to telemetry data)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernat in view of Hammer and Boutin to incorporate the teachings of Hohlfeld and credential management circuitry providing credentialed access to the second edge platform to access the telemetry data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to allow authorized personnel to access one or more device resources (Hohlfeld, [47]).

Regarding Claim 15 they do not teach or further define over claim 7. Therefore, claim 15 is rejected for the same reason as set forth above in claim 7.

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Amemiya, US 2017/0093877 A1: PATTERN TRANMISSION METHOD, CONTROL METHOD, AND SYSTEM.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453